RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0437-MR



KENTUCKY CONCEALED CARRY
COALITION, INC.                                      APPELLANT



              APPEAL FROM PIKE CIRCUIT COURT
v.           HONORABLE EDDY COLEMAN, JUDGE
                   ACTION NO. 18-CI-00602



CITY OF PIKEVILLE, KENTUCKY;
JAMES A. CARTER; PHILIP R.
ELSWICK; BOARD OF
COMMISSIONERS CITY OF
PIKEVILLE, KENTUCKY; AND
CITY OF PIKEVILLE EXPOSITION
CENTER CORPORATION                                   APPELLEES



                         OPINION
                 REVERSING AND REMANDING

                         ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND McNEILL,
JUDGES.
CLAYTON, CHIEF JUDGE: The Kentucky Concealed Carry Coalition, Inc.

(“Appellant”) appeals from the Pike Circuit Court’s order granting summary

judgment in favor of the City of Pikeville (the “City”); the City’s mayor, James A.

Carter; the City’s manager, Philip R. Elswick; the City’s Board of Commissioners;

and the City of Pikeville Exposition Center Corporation (collectively, the

“Appellees”) and dismissing the matter with prejudice. Appellant further appeals

from the Pike Circuit Court’s order granting attorney’s fees and costs to Appellees.

             Upon review, we reverse both the Pike Circuit Court’s order granting

summary judgment in favor of Appellees and the Pike Circuit Court’s order

granting attorney’s fees and costs to Appellees and remand the matter for further

proceedings in accordance with this Opinion.

              FACTUAL AND PROCEDURAL BACKGROUND

             Appellant filed a complaint in the Pike Circuit Court on May 15,

2018, against Appellees based on Appellees’ alleged violations of Kentucky

Revised Statute (KRS) 65.870, which preempts local governments from regulating

firearms. In its complaint, Appellant sought a declaratory judgment from the Pike

Circuit Court that particular rules, policies, and lease provisions prohibiting all

weapons within certain properties owned, leased, and/or controlled by the City

violated KRS 65.870. Appellant also sought temporary and permanent injunctions

prohibiting the enforcement of such rules, policies, and lease provisions, along


                                          -2-
with a repeal of the offending actions and an award of Appellant’s attorney’s fees,

costs, expert witness fees, and expenses.

             Thereafter, the parties filed competing motions for summary judgment

and, after holding a hearing on January 24, 2020, the circuit court entered an

opinion and order on March 10, 2020, denying Appellant’s motion for summary

judgment, granting Appellees’ motion for summary judgment, and dismissing

Appellant’s complaint with prejudice. Additionally, on June 10, 2020, the trial

court entered an order granting Appellees’ attorney’s fees as the “prevailing party”

in the action. This appeal followed.

             Further facts will be discussed as they become relevant to the issues

discussed in this Opinion.

                                       ISSUES

             Appellant argues the following issues on appeal: (1) whether the trial

court erroneously granted Appellees’ motion for summary judgment by

misunderstanding the facts, misapplying KRS 65.870 to the facts, and accepting

Appellees’ reliance on other state and federal laws; (2) whether the trial court

erroneously determined that Appellees were the “prevailing party” and thus

entitled to attorney’s fees; and (3) whether the court awarded unreasonable

attorney’s fees to Appellees.




                                         -3-
                                     ANALYSIS

             a. Standard of Review

             As stated by the Kentucky Supreme Court, “the proper function of

summary judgment is to terminate litigation when, as a matter of law, it appears

that it would be impossible for the respondent to produce evidence at the trial

warranting a judgment in his favor.” Steelvest, Inc. v. Scansteel Service Center,

Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citation omitted). Thus, the trial court must

view the record “in a light most favorable to the party opposing the motion for

summary judgment and all doubts are to be resolved in his favor.” Id. (citations

omitted). Further, “a party opposing a properly supported summary judgment

motion cannot defeat it without presenting at least some affirmative evidence

showing that there is a genuine issue of material fact for trial.” Id. at 482.

(citations omitted).

             Upon appellate review, “[a]n appellate court need not defer to the trial

court’s decision on summary judgment and will review the issue de novo because

only legal questions and no factual findings are involved.” Hallahan v. The

Courier-Journal, 138 S.W.3d 699, 705 (Ky. App. 2004) (citations omitted).

In reviewing a grant of summary judgment, our inquiry focuses on “whether the

trial court correctly found that there were no genuine issues as to any material fact

and that the moving party was entitled to judgment as a matter of law.” Scifres v.


                                          -4-
Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citing Kentucky Rules of Civil

Procedure (CR) 56.03).

             b. Discussion

             1. General Constitutional and Statutory Framework Regarding
                the Regulation of Firearms in Kentucky

             Before addressing the parties’ specific arguments in this case, we will

analyze the overall constitutional and statutory framework in Kentucky regarding a

city’s or other local government’s ability to prohibit or otherwise regulate the open

carrying of firearms, the carrying of concealed firearms, and/or the storage of

firearms contained within vehicles on property owned, leased, or controlled by

such city.

             The United States Constitution states that “[a] well regulated Militia,

being necessary to the security of a free State, the right of the people to keep and

bear Arms, shall not be infringed.” U.S. CONST. amend. II. Additionally, the

people of Kentucky preserved the protection of this right in Section 1(7) of the

Kentucky Constitution, which states that:

             [a]ll men are, by nature, free and equal, and have certain
             inherent and inalienable rights, among which may be
             reckoned: . . . Seventh: [t]he right to bear arms in
             defense of themselves and of the State, subject to the
             power of the General Assembly to enact laws to prevent
             persons from carrying concealed weapons.

(Emphasis added.)


                                         -5-
             Moreover, while the Kentucky Constitution allows the General

Assembly to enact laws regarding the carrying of concealed weapons, the General

Assembly has specifically preempted other forms of local government from

establishing any rule, policy, procedure, ordinance, or “other form of executive or

legislative action” that prohibits or otherwise regulates firearms. KRS 65.870.

Specifically, the General Assembly enacted KRS 65.870, which provides, in

applicable part, that:

             (1) [n]o existing or future city, county, urban-county
             government, charter county, consolidated local
             government, unified local government, special district,
             local or regional public or quasi-public agency, board,
             commission, department, public corporation, or any
             person acting under the authority of any of these
             organizations may occupy any part of the field of
             regulation of the manufacture, sale, purchase, taxation,
             transfer, ownership, possession, carrying, storage, or
             transportation of firearms, ammunition, components of
             firearms, components of ammunition, firearms
             accessories, or combination thereof.

Further, “[a]ny existing or future ordinance, executive order, administrative

regulation, policy, procedure, rule, or any other form of executive or legislative

action in violation of this section or the spirit thereof is hereby declared null, void,

and unenforceable.” KRS 65.870(2).

             Thus, the foregoing statutory language sets forth the General

Assembly’s intent that no form of local government is permitted to regulate or

promulgate any rules, policies, or other forms of executive or legislative action in

                                           -6-
the area of firearm carrying, possession, storage, or transportation. The language

of this statute is unambiguous, and no exceptions to the terms of the statute are set

forth. See Bailey v. Reeves, 662 S.W.2d 832, 834 (Ky. 1984) (where the General

Assembly makes “no exceptions to the positive terms of a statute [it] is presumed

to have intended to make none.”).

             2. The Open Carrying of Firearms Under Kentucky Law

             As stated by a separate panel of this Court, “[i]n Kentucky, a person

has the right to carry a firearm openly and, so long as the firearm is in full view, no

one may question the person’s right to do so.” Pulley v. Commonwealth, 481

S.W.3d 520, 525 (Ky. App. 2016) (citation omitted). The Court further observed

that “[a]s interpreted by Kentucky Courts, this right ‘is an exemplification of the

broadest expression of the right to bear arms.’” Id. (quoting Holland v.

Commonwealth, 294 S.W.2d 83, 85 (Ky. 1956)). Thus, “[b]earing an unconcealed

weapon is not an offense[,]” the Court stressed. Id. (citation omitted).

             3. The Concealed Carrying of Firearms on City Property in
                Kentucky

             In line with Kentucky’s constitutional language, the Kentucky

General Assembly has enacted various laws authorizing the issuance of and

establishing standards for an individual’s right to carry concealed weapons.

Specifically, under KRS 237.110, once obtained, a license to carry a concealed

firearm or other deadly weapon is “valid throughout the Commonwealth and,

                                          -7-
except as provided in this section or other specific section of the Kentucky Revised

Statutes or federal law, permit[s] the holder of the license to carry firearms,

ammunition, or other deadly weapons, or a combination thereof, at any location in

the Commonwealth[.]”

             Nevertheless, the General Assembly also passed KRS 237.115(2),

which provides, in applicable part, that:

             [t]he legislative body of a . . . city . . . may, by statute,
             administrative regulation, or ordinance, prohibit or limit
             the carrying of concealed deadly weapons in that portion
             of a building owned, leased, or controlled by that unit of
             government. That portion of a building in which the
             carrying of concealed deadly weapons is prohibited or
             limited shall be clearly identified by signs posted at the
             entrance to the restricted area. . . . The provisions of this
             section shall not be deemed to be a violation of KRS
             65.870 if the requirements of this section are followed.

KRS 237.115(2) (emphasis added). Consequently, with the enactment of this

statute, the General Assembly made a limited delegation of power concerning the

regulation of the carrying of concealed weapons to local governments whereby a

city government – without otherwise violating the statutory prohibition contained

in KRS 65.870 – may prohibit or limit the carrying of concealed deadly weapons in

buildings or portions of buildings owned, leased, or controlled by the city.

             Accordingly, the General Assembly has specifically required that the

only entity entitled to promulgate rules or policies relating to the prohibition of

concealed firearms on property owned, leased, or controlled by a city is that city’s

                                            -8-
legislative body. Moreover, the city’s legislative body must do so only via

ordinance or administrative regulation and not merely through an informal rule,

regulation, or policy. Stated another way, given the specific statutory language of

KRS 237.115, the only method by which a city may ban or limit the concealed

carrying of firearms in an area owned, leased, or controlled by such city is for the

legislative body to properly pass an ordinance or administrative regulation

prohibiting or limiting the carrying of concealed firearms in the buildings or

portions thereof owned, leased, or controlled by the city.

             4. The Open or Concealed Storage of Firearms in Vehicles

             The General Assembly has legislated that “[n]o person or

organization, public or private, shall prohibit a person from keeping a loaded or

unloaded firearm or ammunition, or both, or other deadly weapon in a vehicle in

accordance with the provisions of this subsection.” KRS 527.020(8) (emphasis

added). The foregoing language applies to persons regardless of whether they hold

a concealed carry license.

             Additionally, KRS 527.020(4) states that “[n]o person or organization,

public or private, shall prohibit a person [who is licensed to carry a concealed

firearm or other deadly weapon] from possessing a firearm, ammunition, or both,

or other deadly weapon in his or her vehicle in compliance with the provisions of

. . . [KRS] 237.110, and 237.115.” (Emphasis added.) Further, the Kentucky


                                         -9-
Supreme Court has noted that the General Assembly has “explicitly” stated “that

the concealed carry licensing statute is to be liberally construed in favor of the

right to bear arms” and has a “clearly[-]expressed policy of exempting a person’s

vehicle from firearms regulation.” Mitchell v. University of Kentucky, 366 S.W.3d

895, 901 (Ky. 2012).

             We now turn to an application of the foregoing constitutional and

statutory framework to each of the applicable properties involved in this case.

             A. The Eastern Kentucky Exposition Center a/k/a the
                Appalachian Wireless Arena

             Pursuant to KRS 154.40-020, the General Assembly formed the

Eastern Kentucky Exposition Center Corporation (the “Expo Corp”) “as an

independent, de jure municipal corporation and political subdivision of the

Commonwealth that shall be a public body corporate and politic” to develop,

operate, and manage the Eastern Kentucky Exposition Center (the “Expo Center”).

KRS 154.40-050 states that the Expo Corp “shall provide all management

functions for the facility and for any other property acquired or leased in

accordance with its powers established in this section.” Finally, under the same

statute, the Expo Corp “shall have the exclusive control of all exhibitions,

performances, and concessions in the [Expo Center].” KRS 154.40-050.

             In February of 2011, the Expo Corp, as the custodian of the Expo

Center by virtue of the foregoing statutory language, leased the Expo Center to the

                                         -10-
City (the “Lease”). In the Lease, the City agreed to comply with all applicable

laws relating to the premises. Moreover, while the Lease granted the City the right

to assign or sublet the premises without the consent of the Expo Corp, the City

agreed that no such assignment or sublease released the City from its obligations

under the Lease.

             Thereafter, in November of 2016, a Kentucky non-profit corporation

was created with the Kentucky Secretary of State called the City of Pikeville

Exposition Center Corporation (the “City Corp”). The purpose of the City Corp as

described in the Articles of Incorporation was to “operate an exposition center and

all other lawful purposes.” One of the five initial members of the board of

directors of the City Corp included James Carter, the City’s mayor. Additionally,

subsequent annual reports for City Corp listed Philip Elswick, the City manager, as

the Chief Executive Officer of the City Corp.

             On November 14, 2016, and with an effective date of January 1, 2017,

the City and City Corp entered into a sublease agreement (the “Sublease

Agreement”) in which the City subleased the Expo Center “to its wholly[-]owned

non-profit corporation,” City Corp. City Corp agreed in the Sublease to “at all

times . . . comply with [the Lease between the City and the Expo Corp].”

             Appellant alleged in its complaint that the Expo Center posted on its

website and in the facility a blanket prohibition of firearms and other deadly


                                        -11-
weapons. Moreover, Appellant provided a copy of a rental agreement for the Expo

Center between the City Corp and a renter containing the following language:

            [City Corp] represents to tenant that [the Expo Center] is
            located in a School Zone as defined by the Gun[-]Free
            School Zone Act of 1990 as contained in 18 U.S.C.
            [United States Code] adopted November 29, 1990 (the
            Act). [City Corp] prohibits the possession of all
            concealed weapons upon [the Expo Center’s] premises
            pursuant to this Act. All persons are prohibited from
            possessing firearms and other deadly weapons on the
            premises unless such possession is authorized by the
            exceptions in the Act. Tenant has the right to allow or
            disallow open carry of weapons in [the Expo Center] and
            both unconcealed and concealed weapons on the outside
            premises of [the Expo Center], at its event to the extent
            that the event is deemed a private event and because the
            choice of carrying open carry firearms into the tenant’s
            event is the tenant’s choice, it is the tenant’s option to
            comply with state and federal law concerning the
            possessing of firearms and other dangerous weapons
            during its event and additionally has a legitimate concern
            for the safety and security of its artists and employees as
            well as its event attendees. For the [sic] reasons,
            firearms, ammunition, accessories and other deadly
            weapons shall be prohibited from the premises during the
            event and [City Corp] shall cause the premises to be
            posted warning that firearms and other deadly weapons
            shall not be allowed on the premises. [City Corp]
            reserves in its sole discretion, but not the duty, the means
            necessary to limit firearms upon the premises. [City
            Corp] also reserves the right to restrict or prohibit
            possession of other items such as knives, chains, etc.
            which may be used as weapons. As per state statu[t]e,
            law enforcement officials are exempted from this
            restriction.




                                        -12-
Additionally, an affidavit from the executive director of the Expo Center affirmed

that the Expo Center’s website posts prohibited items, which include “weapons of

any kind,” and that the Expo Center entrances had signs posted prohibiting all

weapons. The affidavit further stated that the Expo Center had an alcoholic

beverage license and during most adult events sold beer, wine, and distilled spirits

to be consumed in most of the public portions of the Expo Center.

             Appellant argues on appeal that the foregoing actions violated KRS

65.870. Therefore, we must first determine whether Appellees fall within the

statutory definition of “local” government under KRS 65.870. The General

Assembly defined the Expo Corp as a “municipal corporation and political

subdivision of the Commonwealth.” In turn, the Expo Corp leased the Expo

Center to the City, which clearly qualifies as an “existing . . . city” under KRS

65.870(1). Further, the City subleased the Expo Center to the City Corp, which is

an entity “acting under the authority of” the City under KRS 65.870. Indeed, both

the mayor and the city manager are listed as officers of the City Corp. Thus, we

believe both the City and City Corp are subject to the provisions of KRS 65.870.

             Next, we must examine whether the foregoing actions taken by the

City and/or the City Corp violated the specific statutory language of KRS 65.870.

The record, when viewing the facts in a light most favorable to Appellant, indicates

that Appellees took additional steps beyond merely “posting” or “advising” of


                                         -13-
existing federal and state laws. Appellees took affirmative steps to prohibit

weapons of any kind at the Expo Center and specifically turned away certain

members of Appellant having the proper concealed carry licenses under

Kentucky’s statutory framework. While Appellees argue that Appellant has failed

to cite to any specific ordinances promulgated by the City prohibiting firearms,

Appellees have also failed to cite any support for the proposition that they can

regulate the possession of firearms through rule or policy when they cannot do so

by law or ordinance. The language contained in KRS 65.870 is clear, and the City

may not regulate indirectly what it cannot regulate directly. If nothing else, the

rules and policies promulgated for the Expo Center are haphazard and confusing,

with Appellees’ blanket prohibition of guns failing to give clear guidance to those

enforcing such ordinances, nor to the citizenry expected to comply with such

policies.

             Both the circuit court and Appellees rely on the federal Gun-Free

School Zone Act for the proposition that, because the Expo Center is within 1,000

feet of various schools and/or education centers, it could post or otherwise advise

potential users of the prohibition of deadly weapons under such federal law. 18

U.S.C. § 922(q)(2)(A) states that “[i]t shall be unlawful for any individual

knowingly to possess a firearm that has moved in or that otherwise affects

interstate or foreign commerce at a place that the individual knows, or has


                                         -14-
reasonable cause to believe, is a school zone.” The term “school zone” is defined

in 18 U.S.C. § 921(a)(25) as “(A) in, or on the grounds of, a public, parochial or

private school; or (B) within a distance of 1,000 feet from the grounds of a public,

parochial or private school.”

             Nevertheless, 18 U.S.C. § 922(q)(2)(B)(ii) goes on to state that:

             [s]ubparagraph (A) does not apply to the possession of a
             firearm . . . (ii) if the individual possessing the firearm is
             licensed to do so by the State in which the school zone is
             located or a political subdivision of the State, and the law
             of the State or political subdivision requires that, before
             an individual obtains such a license, the law enforcement
             authorities of the State or political subdivision verify that
             the individual is qualified under law to receive the
             license[.]

(Emphasis added.) As already discussed, KRS 237.110 discusses licenses to carry

concealed deadly weapons and states that:

             [p]rior to the issuance of an original or renewal license to
             carry a concealed deadly weapon, the Department of
             Kentucky State Police . . . shall conduct a background
             check to ascertain whether the applicant is eligible under
             18 U.S.C. sec. 922(g) and (n), any other applicable
             federal law, and state law to purchase, receive, or possess
             a firearm or ammunition, or both.

Thus, while the Gun-Free School Zone Act applies to the open carrying of firearms

within the Expo Center as the Expo Center is within 1,000 feet of a school, the

statute specifically exempts those persons with a valid Kentucky concealed carry




                                         -15-
license from its scope, and a blanket prohibition of all firearms at the Expo Center

was not appropriate.

              Appellees further argue that KRS 237.110(16)(f) states that anyone

who obtains a concealed carry license is not authorized to carry a concealed

firearm into “[a]ny elementary or secondary school facility without the consent of

school authorities as provided in KRS 527.070, any child-caring facility as defined

in KRS 199.011, any day-care center as defined in KRS 199.894, or any certified

family child-care home as defined in KRS 199.8982[.]” However, the Expo Center

is not an elementary or secondary school facility, child-care facility, or day-care

center. Further, no “1000-foot” rule exists under Kentucky’s statute, as it applies

only to facilities owned by the school. Thus, a blanket prohibition of firearms is

not proper.

              Moreover, Appellees argue that KRS 237.110(16)(e) supports their

blanket prohibition of firearms at the Expo Center. KRS 237.110(16)(e) states that

anyone who obtains a concealed carry license is not authorized to carry a

concealed firearm into “[a]ny portion of an establishment licensed to dispense beer

or alcoholic beverages for consumption on the premises, which portion of the

establishment is primarily devoted to that purpose[.]” (Emphasis added.) In this

case, while the Expo Center may be licensed to serve alcohol, it is not “primarily

devoted to that purpose[.]” Again, the Expo Center’s policies and lease provisions


                                         -16-
providing for a blanket prohibition of firearms went far beyond a simple

notification of the foregoing statutory language.

             Consequently, because none of the statutes presented by Appellees

authorize a blanket prohibition of firearms at the Expo Center, the statutory

framework of KRS 65.870, when viewed in conjunction with KRS 237.115(2),

makes clear that, in order for the City to properly regulate or prohibit the carrying

of concealed firearms in the Expo Center, the City was required to follow the

proper channels in promulgating an ordinance to do so. As previously discussed,

KRS 237.115(2) operates to authorize the City to promulgate regulations

prohibiting persons licensed to carry concealed deadly weapons from carrying

concealed deadly weapons in those portions of buildings that are owned, leased, or

occupied by the City while still complying with KRS 65.870. In this case, neither

the City nor the City Corp was authorized to disseminate informal policies and

provisions contained in leases prohibiting the concealed carrying of firearms, as

such methods cannot take the place of a prohibition that is required by statute to be

promulgated by a legislative body via statute.

             Lastly, while we agree with Appellant that a blanket prohibition of all

firearms at the Expo Center was improper, we agree with Appellees that individual

renters at the Expo Center have the right to dictate whether their guests are

permitted to carry weapons while attending such renter’s events and to otherwise


                                         -17-
control the renter’s security at its events. Although Appellees are subject to KRS

65.870, we conclude that Appellee’s enforcement of a private renter’s policy does

not violate KRS 65.870, as a private renter’s policy is not a form of executive or

legislative action enacted or enforced by a local unit of government. Therefore, the

enforcement clause of KRS 65.870 does not apply to policies created by private

renters of the Expo Center’s facilities.

             To summarize, we believe that a blanket prohibition of all firearms

within the Expo Center facilities, whether posted on the Expo Center’s website, at

the entrances to the Expo Center’s facilities, or within a lease agreement drafted by

City Corp for potential renters of the Expo Center facilities, is not permitted under

KRS 65.870. Specifically, we find that, in order to properly prohibit or limit the

concealed carry of firearms in the Expo Center under KRS 237.115, the City’s

legislative body was required to do so through a properly-promulgated ordinance

or administrative regulation. Thus, the circuit court’s grant of summary judgment

in favor of Appellees as to the blanket prohibition of firearms was in error as to the

Expo Center.

             Nevertheless, we find that 18 U.S.C. § 922(q)(2)(A) prohibits the

open carrying of firearms within the Expo Center, as the Expo Center is within

1,000 feet of a school zone. Additionally, we agree with Appellees that any renter

of the Expo Center’s facilities has the right to dictate whether their guests are


                                           -18-
permitted to carry weapons while attending such renter’s events and to otherwise

control the renter’s security at its events.

             B. Other Locations

             Appellant further argues that various other properties and/or facilities

owned, leased, or controlled by the City had rules and policies prohibiting firearms

at such facilities. Appellant provided an example of a lease agreement between the

City and potential renters of two facilities, the Garfield Community Center and the

Pikeville Fire Department Training Facility. In section 11(g) of this agreement, the

City required that “[n]o person shall be allowed to have firearms, knives,

explosives, or any other weapons in the facility or on the premises at any time.”

Additionally, Appellants provided a copy of the City’s RV Park Rules and

Regulations. Rule and Regulation 28 states that “[a]bsolutely no firearms,

fireworks, explosives, or weapons of any kind are permitted within any RV,

vehicle of any kind, or on the person of any guest.” Finally, Appellant provided a

copy of the City’s Parks and Recreation Department Shelter Rules. Under Rule 9,

“[i]t is unlawful for any person, firm, or corporation to take, carry, or otherwise

transport any firearm into any City of Pikeville Park unless you are a sworn police

officer. Per City Ordinance Chapter 130[.]”

             Thus, we again find rules and policies that fall under the same general

analysis as previously discussed regarding the Expo Center. KRS 237.115(2)


                                           -19-
again operates to authorize the City to prohibit those persons licensed to carry

concealed deadly weapons from carrying concealed deadly weapons in those

portions of buildings that are owned, leased, or occupied by the City. However,

such prohibitions must be in the form of ordinances or administrative regulations

promulgated by the City’s legislative body and can extend only to “buildings.” See

KRS 237.115. Additionally, the open carry of firearms on any properties located

within 1,000 feet of a school zone, as defined in 18 U.S.C. § 922, may be

prohibited.

              Moreover, we note that, as previously discussed, Kentucky’s statutory

scheme protects an individual’s right to store a firearm in his or her vehicle. See

KRS 527.020(4) & (8); Mitchell, 366 S.W.3d at 898-901. Such right extends to

recreational and other vehicles located at any of the facilities described herein.

Thus, to summarize, we agree with Appellant that Appellees were not entitled to

summary judgment regarding the other properties, as they have not provided

evidence that they followed the procedure outlined in KRS 237.115(2) to limit or

prohibit the carrying of concealed deadly weapons. Further, Appellees’

prohibition of firearms included such firearms that may be lawfully contained

within a vehicle under KRS 527.020(4) and/or KRS 527.020(8).




                                         -20-
             C. Attorney’s Fees

             As described by a separate panel of this Court, “an award of attorney

fees is within the sound discretion of the trial court, and its decision will not be

disturbed absent a finding of abuse of discretion.” Golden Foods, Inc. v. Louisville

& Jefferson County Metropolitan Sewer Dist., 240 S.W.3d 679, 683 (Ky. App.

2007). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).

             This Commonwealth adheres to the “American Rule” which provides

that “attorney’s fees are not recoverable in the absence of a statutory or contractual

provision to the contrary[.]” Gibson v. Kentucky Farm Bureau Mut. Ins. Co., 328

S.W.3d 195, 204 (Ky. App. 2010). To that end, KRS 65.870(4) states, in relevant

part, that: “[a] court shall award the prevailing party in any such suit [under KRS

65.870] . . . [r]easonable attorney’s fees and costs in accordance with the laws of

this state[.]” In this case, the circuit court awarded attorney’s fees to Appellees as

the “prevailing party.” However, because we are reversing the circuit court’s grant

of summary judgment in favor of Appellants, we remand the matter to the trial

court for reconsideration of the issue of attorney’s fees.




                                          -21-
                                  CONCLUSION

             Accordingly, we reverse the Pike Circuit Court’s summary judgment

because we believe that a blanket prohibition of all firearms at the applicable

properties was in error. Specifically, we hold that, under 18 U.S.C. §

922(q)(2)(A), the City may post prohibitions of the open carrying of firearms on

any of the properties it owns or leases located within 1,000 feet of a school zone.

However, we further hold that, for the City to regulate or prohibit the carrying of

concealed firearms by licensees on any portion of a building owned, leased, or

controlled by the City, its legislative body must follow the proper channels to

promulgate an ordinance under KRS 237.115(2). Further, we hold that individual

renters of the Expo Center’s facilities have the right to dictate whether their guests

are permitted to carry weapons while attending such renter’s events and otherwise

to control the renter’s security at its events. Finally, we hold that the City may not

prohibit firearms that may be lawfully stored within a vehicle under both or either

KRS 527.020(4) and KRS 527.020(8).

             On remand, we direct the circuit court to reconsider the issues of

attorney’s fees under KRS 65.870(4).



             ALL CONCUR.




                                         -22-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES:

Steven D. Jaeger          Russell H. Davis, Jr.
Erlanger, Kentucky        Pikeville, Kentucky


ORAL ARGUMENT FOR         ORAL ARGUMENT FOR
APPELLANT:                APPELLEES:

Steven D. Jaeger          Russell H. Davis, Jr.
Erlanger, Kentucky        Pikeville, Kentucky




                        -23-